Matter of Victor v New York City Off. of Trials & Hearings (2019 NY Slip Op 05627)





Matter of Victor v New York City Off. of Trials & Hearings


2019 NY Slip Op 05627


Decided on July 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2019

Friedman, J.P., Richter, Tom, Oing, Moulton, JJ.


9855 100890/15

[*1]In re Aubrey Victor, etc., Petitioner-Appellant,
vNew York City Office of Trials and Hearings, et al., Respondents-Respondents. New York Times Company, Intervenor-Respondent-Respondent.


Koehler & Isaacs LLP, New York (Liam L. Castro of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (John Moore of counsel), for City respondents.
Al-Amyn Sumar, New York, for The New York Times Company, respondent.

Appeal from order and judgment (one paper), Supreme Court, New York County (Shlomo S. Hagler, J.), entered June 4, 2018, denying the petition to annul a decision of respondent New York City Office of Trials and Hearings (OATH), dated February 3, 2015, which denied petitioner's request that OATH redact his name and other personal information from any document it disclosed to the public and to direct the municipal respondents to keep confidential the OATH reports of petitioner and all others similarly situated, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously dismissed, without costs, as moot.
Petitioner's claim that the report and recommendations issued by OATH is confidential under Civil Rights Law § 50-a is moot. For several years, the report has been publicly available from multiple sources, including the OATH and LEXIS websites. Because we cannot afford petitioner any meaningful relief, we dismiss the appeal as moot (see Matter of Niagara Mohawk Power Corp. v New York State Dept. of Envtl. Conservation , 169 AD2d 943, 944 [3d Dept 1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2019
CLERK